Case 2:20-cv-12225-GCS-APP ECF No. 17, PageID.452 Filed 01/19/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

-----------------------------------------------------------
CARHARTT, INC.,                                       :
                                                      :
                                       Plaintiff,     :
                                                      :
                                                      :
               v.                                     :
                                                      :
                                                      : Case No 20-cv-12225-GCS-APP
Support@Creestock.com d/b/a                           :
CREESTOCK.COM,                                        :
Support@PiperMall.com d/b/a                           :
PIPERMALL.COM and                                     :
TEE DO IT BETTER                                      :
                                                      :
                                       Defendants. :
                                                      :
-----------------------------------------------------------

 PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE (ECF No. 11)

      NOW COMES Plaintiff, CARHARTT, INC. (“Carhartt”), by and through its

attorneys, DICKINSON WRIGHT PLLC, and for its Response to Order to Show

Cause (ECF No. 11), states:

      1.     Carhartt filed its Complaint on August 18, 2020. ECF No. 1.

      2.     Defendant Tee Do It Better was served via personal service on

October 1, 2020. ECF No. 6.
Case 2:20-cv-12225-GCS-APP ECF No. 17, PageID.453 Filed 01/19/21 Page 2 of 4




      3.     Carhartt filed a motion for alternative service as to Defendants

Creestock and PiperMall and an order granting the motion was entered on

November 5, 2020. ECF No. 7 (Motion) and ECF No. 9 (Order Granting Motion).

      4.     Creestock and PiperMall were served the same day in accordance with

the Order. ECF No. 10.

      5.     On January 5, 2021, the Court entered an order requiring Plaintiff to

show cause in writing by January 19, 2021 why the case should not be dismissed

for failure to prosecute. ECF No. 11.

      6.     Since the Court entered the Order to Show Cause:

                a. Plaintiff filed a Request for Clerk’s Entry of Default against all
                   Defendants (ECF No. 12);

                b. A Default was entered against all Defendants (ECF No. 13-15);

                c. Plaintiff filed a Motion for Permanent Injunction and Default
                   Judgment against all Defendants (ECF No. 16).

      7.     The above actions establish Plaintiff is diligently prosecuting this

case. In fact, if the Court grants Plaintiff’s Motion for Permanent Injunction and

Default Judgment, the case will be closed in short order.

      8.     Given the facts set forth above, dismissal for failure to prosecute

would be improper. Dismissal for failure to prosecute is “a harsh sanction which

the court should order only in extreme situations showing a clear record of




                                        -2-
Case 2:20-cv-12225-GCS-APP ECF No. 17, PageID.454 Filed 01/19/21 Page 3 of 4




contumacious conduct by the plaintiff.” Carpenter v City of Flint, 723 F.3d 700,

704.

       9.    Before dismissing an action for failure to prosecute, the court must

consider (1) whether the failure to prosecute was due to willfulness, bad faith, or

fault, (2) whether Defendants are prejudiced, (3) whether Plaintiff was warned that

failure to prosecute could lead to dismissal, and (4) whether less drastic sanctions

were imposed or considered before dismissal. Id.

       10.   Here, all of the factors weigh heavily against issuing any sanction, let

alone the most severe sanction of dismissal.        First, there is no evidence of

willfulness, bad faith, or fault on the part of Plaintiff. On the other hand, part of

the “delay” was due to the publication of false location information on the website

of Creestock.com leading to delays in service of process. Second, there is no

prejudice to Defendants given that all of them have failed to appear to defend this

case. Third, no prior show cause orders were entered, and after receiving the show

cause order at issue here, Plaintiff immediately defaulted Defendants and filed a

Motion for Permanent Injunction and Default Judgment. ECF No. 12-16. Finally,

it would be inappropriate to issue any sanction, much less the most severe sanction

of dismissal, given the actions taken by Plaintiff after receiving the Order to Show

Cause.




                                        -3-
Case 2:20-cv-12225-GCS-APP ECF No. 17, PageID.455 Filed 01/19/21 Page 4 of 4




      WHEREFORE, Plaintiff CARHARTT, INC. respectfully requests that this

Honorable Court VACATE the Order To Show Cause (ECF No. 11).

                                   Respectfully Submitted,

                                   DICKINSON WRIGHT PLLC

                           By:     /s/ Christopher J. Ryan
                                   John S. Artz (P48578)
                                   Christopher J. Ryan (P74053)
                                   DICKINSON WRIGHT PLLC
                                   350 S. Main Street, Suite 300
                                   Ann Arbor, MI 48104
                                   Tel: (734) 623-7075
                                   Email: JSArtz@dickinsonwright.com
                                        CRyan@dickinsonwright.com

Dated: January 19, 2021            Attorneys for Plaintiff

                         CERTIFICATE OF SERVICE

      I certify that on January 19, 2021, I will file the foregoing document via the

Court’s ECF system, which will send notification to those registered. In addition, I

will send this document and all exhibits to support@creestock.com and

support@pipermall.com in accordance with the Court’s Order Granting Motion for

Alternative Service Upon Creestock.com and PiperMall.com (ECF No. 9). Finally,

I will cause this document and all exhibits to be mailed via US Mail to Tee Do It

Better, 211 N. Pennsylvania St., Suite 600, Indianapolis, IN 46204.

                              /s/Christopher J. Ryan




                                        -4-
